DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over Baharav et al., US Patent Publication 2014/0098058 in view of Pruijmboom, US Patent Publication 2012/0200858.
Regarding independent claim 21, Baharav et al. teaches an interference sensing system (system 10 as described in paragraph 0138 and shown in figures 13C-13D), comprising: 
an input surface (top surface 222 of figures 13C-13D as described in paragraph 0139); 
waveguide layer 220 of figures 13C-13D as given in paragraph 0139) positioned beneath the input surface (figures 13C-13D show that waveguide 220 is beneath input surface 222) and defining a set of distinct sensing locations on the input surface (figures 13C-13D show distinct sensing locations based on where the finger 109 touches the input surface); 
a light source (laser light source 100 of figures 13C-13D) configured to emit light into the optical waveguide (shown in figures 13C-13D where the light is inserted near the grating of 246 with the light beam 104 inserted into the waveguide 220); and 
processing electronics (processor 302 of controller 300 of figure 1 as described in paragraph 0079) operably coupled with the light source (paragraph 0094 describes how the processor 302 is coupled to the light-source 100 to drive activation), wherein: 
an input applied to a sensing location of the set of distinct sensing locations causes a portion of the emitted light to reflect back (figures 13C-13D show how the light beam 104 is reflected within the waveguide until it reaches detector 200 as explained in paragraph 0107 based on the pathway travelled as given in paragraphs 0128-0129) through the optical waveguide (paragraphs 0177-0178 explain how the touch events TE of the user touch input on the input surface at the sensing location to detect it as a touch event changes the parameter representing the normalized power measured by the photodetector or the processing electronics based on light reflected into the photodetector); and
the processing electronics apply a spectrum analysis to the operational parameter (paragraph 0104 explains how the intensity of attenuated light beam arriving at detector 200 is analyzed to determine if touch occurs based on a comparison to a baseline, which is an analysis of the spectrum of the parameter of intensity of the beam) to identify the sensing location of the set of distinct sensing locations near the input (paragraphs 0103-0105 explain how the property of the spectrum analysis of the light is used to determine the touch-event location or touch sensing location of the user input through the touch event).  
Baharav et al. does not specify that the system is a self-mixing interference sensing system and an input causes a portion of the emitted light to reflect back toward the light source and that the portion of the emitted light that is reflected back toward the light source enters the light source, self-mixes with light generated by the light source, and changes an operational parameter of the light source.
Pruijmboom teaches that the system is a self-mixing interference sensing system (paragraph 0019 describes the self-mixing sensing of the system) and an input causes a portion of the emitted light to reflect back toward the light source (paragraphs 0022-0023 explain how the input causes light to be reflected back towards the light source) and that the portion of the emitted light that is reflected back toward the light source enters the light source (paragraph 0008 explains that light is emitted from and reflected back to the laser source and paragraph 0018 explains that a VCSEL 2 with integrated photodiode is mounted, emitting laser radiation in the direction of the substrate), self-mixes with light generated by the light source (paragraph 0022 describes how the light travels back to the laser light source given in paragraph 0018 to be VCSEL 2 and contributes to self-mixing interference, which is the self-mixing of light); and changes an operational parameter of the light source (paragraph 0023 explains how the photodetector, which in this example is monolithically integrated in the VCSEL chip, measures the small amount of radiation leaking out of the highly reflective DBR mirror and thus monitors the parameter of the variations in the output power of the laser).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the self-mixing taught by Pruijmboom in the system of Baharav et al. The rationale to combine would be to provide high accuracy with respect to the VCSELs to meet tolerances on the accuracy of the sensor (paragraph 0004 of Pruijmboom).
Regarding claim 28, Baharav et al. teaches the self-mixing interference sensing system of claim 21, wherein the operational parameter of the light source is an optical power of the light source (paragraph 0104 explains how the intensity of attenuated light beam arriving at detector 200 is analyzed, meaning that the intensity or power of the light beam is the operational parameter).
Regarding independent claim 29, Baharav et al. teaches an electronic device (system 10 as described in paragraph 0138 and shown in figures 13C-13D), comprising: 
an input surface (top surface 222 of figures 13C-13D as described in paragraph 0139) comprising a reflective coating (to cause reflections shown in figures 13C-13D); 
a laser light source configured to emit a laser light (laser light source 100 of figures 13C-13D);
an optical waveguide configured to receive the emitted laser light (waveguide layer 220 of figures 13C-13D as given in paragraph 0139 that is shown to receive the emitted light where the light is inserted near the grating of 246 with the light beam 104 inserted into the waveguide 220) and direct portions of the emitted laser light toward respective multiple sensing locations on the input surface (figures 13C-13D show distinct sensing locations based on where the finger 109 touches the input surface);  and
processing electronics (processor 302 of controller 300 of figure 1 as described in paragraph 0079) operably coupled with the light source (paragraph 0094 describes how the processor 302 is coupled to the light-source 100 to drive activation), wherein: 
an input applied to a sensing location of the multiple sensing locations causes a portion of the laser light directed toward the sensing location to re-enter the optical waveguide and reflect (figures 13C-13D show how the light beam 104 is reflected within the waveguide until it reaches detector 200 as explained in paragraph 0107 based on the pathway travelled as given in paragraphs 0128-0129); and 
the processing electronics analyzes an operational parameter of the laser light source that is affected (paragraph 0104 explains how the intensity of attenuated light beam arriving at detector 200 is analyzed to determine if touch occurs based on a comparison to a baseline, which is an analysis of the parameter of intensity of the beam) to identify the sensing location of the multiple sensing locations corresponding to the input (paragraphs 0103-0105 explain how the property of the analysis of the light is used to determine the touch-event location or touch sensing location of the user input through the touch event).
Baharav et al. does not specify that an input causes a portion of the laser light to reflect toward the laser light source and a self-mixing of light occurs within a lasing cavity of the laser light source when the portion of the laser light is received within the laser light source and that the laser light source is affected by the self-mixing.
paragraphs 0022-0023 explain how the input causes light to be reflected back towards the light source) and that a self-mixing of light occurs within a lasing cavity of the laser light source when the portion of the laser light is received within the laser light source (paragraph 0008 explains that light is emitted from and reflected back to the laser source and paragraph 0018 explains that a VCSEL 2 with integrated photodiode is mounted, emitting laser radiation in the direction of the substrate to allow self-mixing as given in paragraph 0022) and that the laser light source is affected by the self-mixing (paragraph 0022 describes how the light travels back to the laser light source given in paragraph 0018 to be VCSEL 2 and contributes to self-mixing interference, which is the self-mixing of light).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the self-mixing taught by Pruijmboom in the system of Baharav et al. The rationale to combine would be to provide high accuracy with respect to the VCSELs to meet tolerances on the accuracy of the sensor (paragraph 0004 of Pruijmboom).
Regarding claim 30, Baharav et al. teaches the electronic device of claim 29, wherein the operational parameter of the laser light source is at least one of a junction voltage of the laser light source or a current supplied to the laser light source  (paragraph 0108 describes how the parameter is a current or a “photocurrent representative of the reduced intensity of attenuated light beam 104A as compared to the initial (unattenuated) light beam 104”).  
Regarding claim 31, Pruijmboom teaches further the electronic device of claim 29, wherein: the laser light is a first laser light having a first characteristic; and after the self-mixing of light, the laser light source emits a second laser light having a second characteristic, the second characteristic being different from the first characteristic (paragraphs 0018 and 0019 explain that the light is originally emitted with a first original characteristic but only the scattered light is used in the self-mixing, where the scattered light has a different second characteristic).  
Regarding claim 32, Pruijmboom teaches further the electronic device of claim 31, wherein: the first characteristic is a first wavelength; and the second characteristic is a second wavelength (paragraphs 0018 and 0019 explain that the light is originally emitted with a first original characteristic but only the scattered light is used in the self-mixing, where the scattered light has a different second characteristic and based on the Compton effect of scattered light, the photon is scattered by a free electron and it loses energy and thereby changes wavelength). 
Regarding claim 33, Pruijmboom teaches further the electronic device of claim 31, wherein the first laser light and the second laser light are measured by a photodetector (paragraphs 0020 and 0023 describe the photodiode that measures all of the light).  
Regarding claim 34, Baharav et al. teaches the electronic device of claim 29, wherein: the analysis of the light comprises a spectrum analysis of the operational parameter of the laser light source (paragraphs 0103-0105 explain how the property of the spectrum analysis of the light is used); the spectrum analysis includes a frequency component (that is determined from the light property values depicted in figure 5 and described in paragraph 0106); and a spectral peak of the frequency component identifies the sensing location (paragraphs 0103-0105 explain how the property of the spectrum analysis of the light via the intensity of attenuated light beam 104 or the spectral peak is used to determine the touch-event location or touch sensing location of the user input through the touch event).  
Baharav et al. does not teach that the light is the result of self-mixing. Pruijmboom teaches that the light is the result of self-mixing (paragraph 0008 explains that light is emitted from and reflected back to the laser source and paragraph 0018 explains that a VCSEL 2 with integrated photodiode is mounted, emitting laser radiation in the direction of the substrate to allow self-mixing as given in paragraph 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the self-mixing taught by Pruijmboom in the system of Baharav et al. The rationale to combine would be to provide high accuracy with respect to the VCSELs to meet tolerances on the accuracy of the sensor (paragraph 0004 of Pruijmboom).
Regarding claim 35, Baharav et al. teaches the electronic device of claim 29, wherein: 
the laser light source comprises a photodetector (paragraphs 0074-0075 describe the use of photodetectors 200 used with light sources 100); and
the operational parameter of the laser light source is an optical power of light detected by the photodetector  (paragraphs 0177-0178 describes the parameter as representing the normalized power measured by the photodetector).

Pruijmboom teaches that the operational parameter of the laser light source changes in response to the self-mixing of light (paragraph 0023 explains how the photodetector, which in this example is monolithically integrated in the VCSEL chip, measures the small amount of radiation leaking out of the highly reflective DBR mirror and thus monitors the variations in the output power of the laser caused by  the self-mixing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the self-mixing taught by Pruijmboom in the system of Baharav et al. and Jagt et al. The rationale to combine would be to provide high accuracy with respect to the VCSELs to meet tolerances on the accuracy of the sensor (paragraph 0004 of Pruijmboom).
Regarding claim 36, Pruijmboom et al. teaches further the electronic device of claim 29, wherein: the optical waveguide (wave guide channels 3 of figure 3 as described in paragraph 0024) comprises a set of light out-couplers (out-coupling structures 11 of figure 3 as described in paragraph 0024); and the set of light out-couplers direct the portions of the emitted laser light toward the reflective coating (paragraph 0021 explains the out-coupling structure that directs light to the reflective coating of the mirror 11 of figures 2 and 3).
Regarding independent claim 37, Baharav et al. teaches a method for detecting an input applied to a surface of an electronic device (as shown in figures 13C-13D), the method comprising: 
via laser light source 100 of figures 13C-13D) into an optical waveguide (waveguide layer 220 of figures 13C-13D as given in paragraph 0139) having portions defining a respective plurality of sensing locations on an input surface (figures 13C-13D show distinct sensing locations based on where the finger 109 touches the input surface); 
receiving a reflected portion of the emitted laser light into the lasing cavity (figures 13C-13D show how the light beam 104 is reflected within the waveguide until it reaches detector 200 as explained in paragraph 0107 based on the pathway travelled as given in paragraphs 0128-0129); 
analyzing a change in an operational parameter of the lasing cavity  (paragraph 0104 explains how the intensity of attenuated light beam arriving at detector 200 is analyzed to determine if touch occurs based on a comparison to a baseline, which is an analysis of the parameter of intensity of the beam) to identify a sensing location of the plurality of sensing locations at which an input is applied to the surface (paragraphs 0103-0105 explain how the property of the spectrum analysis of the light is used to determine the touch-event location or touch sensing location of the user input through the touch event).
Baharav et al. does not specify the optical waveguide having a plurality of out-couplers and self-mixing the reflected portion of the emitted laser light with the laser light generated in the lasing cavity.
Pruijmboom teaches the optical waveguide (wave guide channels 3 of figure 3 as described in paragraph 0024) having a plurality of out-couplers (out-coupling structures 11 of figure 3 as described in paragraph 0024) and self-mixing the reflected portion of paragraph 0008 explains that light is emitted from and reflected back to the laser source and paragraph 0018 explains that a VCSEL 2 with integrated photodiode is mounted, emitting laser radiation in the direction of the substrate to allow self-mixing as given in paragraph 0022 where paragraph 0022 describes how the light travels back to the laser light source given in paragraph 0018 to be VCSEL 2 and contributes to self-mixing interference, which is the self-mixing of light).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the self-mixing taught by Pruijmboom in the system of Baharav et al. The rationale to combine would be to provide high accuracy with respect to the VCSELs to meet tolerances on the accuracy of the sensor (paragraph 0004 of Pruijmboom).
Regarding claim 38, Baharav et al. teaches the method of claim 37, wherein the operational parameter is at least one of a junction voltage or a current (paragraph 0108 describes how the parameter is a current or a “photocurrent representative of the reduced intensity of attenuated light beam 104A as compared to the initial (unattenuated) light beam 104”).
Regarding claim 39, Baharav et al. teaches the method of claim 37, wherein the operational parameter is an optical power (paragraph 0104 explains how the intensity of attenuated light beam arriving at detector 200 is analyzed, meaning that the intensity or power of the light beam is the operational parameter).
Regarding claim 40, Baharav et al. teaches the method of claim 39, wherein analyzing the change in the operational parameter comprises performing a spectrum paragraph 0104 explains how the intensity of attenuated light beam arriving at detector 200 is analyzed to determine if touch occurs based on a comparison to a baseline, which is an analysis of the spectrum of the parameter of intensity of the beam).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Baharav et al., US Patent Publication 2014/0098058 in view of Pruijmboom, US Patent Publication 2012/0200858, further in view of Jagt et al., US Patent Publication 2003/0067760.
Regarding claim 22, Baharav et al. and Pruijmboom teaches the self-mixing interference sensing system of claim 21. Although out-couplers are discussed briefly in paragraph 0054 of Baharav et al., Baharav et al. and Pruijmboom do not teach that the optical waveguide comprises a plurality of light out-couplers positioned proximate to the set of distinct sensing locations and configured to direct light emitted into the optical waveguide out of the optical waveguide and toward the input surface.
Jagt et al. teaches that the optical waveguide comprises a plurality of light out-couplers positioned proximate to the set of distinct sensing locations (figure 1 shows the out-coupling means 27 of paragraph 0097 positioned along waveguide 21 with a plurality of locations where light out-coupling occurs along the means at specific distances shown in figure 1 near the surface of the sensing locations on the input surface) and configured to direct light emitted into the optical waveguide out of the optical waveguide and toward the input surface (figure 1 shows light emitted in the waveguide that is directed out of the waveguide and towards the input surface near viewer 2 of the polarizer 15).
paragraph 0075 of Jagt et al.).
Regarding claim 23, Jagt et al. teaches further the self-mixing interference sensing system of claim 22, wherein at least one of the plurality of light out-couplers is a transmissive light grating (paragraph 0097 explains that the out-coupling is done by a volume hologram that is described in paragraph 0023 to be transmission-type or transmissive).  
Regarding claim 24, Jagt et al. teaches further the self-mixing interference sensing system of claim 22, wherein at least one of the plurality of light out-couplers is an in-waveguide Bragg grating (paragraph 0097 explains that the out-coupling is done by a volume hologram that is described in paragraphs 0012 and 106 to be a Bragg-grating 27 that is shown in figure 1 to be in the waveguide).  
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Baharav et al., US Patent Publication 2014/0098058 in view of Pruijmboom, US Patent Publication 2012/0200858, further in view of Feitisch et al., US Patent Publication 2017/0059477.
Regarding claim 25, Baharav et al. in view of Pruijmboom teaches the self-mixing interference sensing system of claim 21. Baharav et al. in view of Pruijmboom does not teach wherein the processing electronics comprise an optical phase locked loop configured to control a wavelength of the emitted light.
described in paragraph 0059) configured to control a wavelength of the emitted light (paragraph 0051 explains that the purpose is so “changing of the light wavelength/frequency can be realized via a broadband light source by tuning a wavelength/frequency filter”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate the analysis and effects taught by Feitisch et al. into the system of Baharav et al. and Jagt et al. and Pruijmboom. The rationale to combine would be to provide significant improvement in performance, calibration fidelity, measurement robustness against ambient and fluid composition changes, reduced validation effort and time, improved "up time," and the like of a spectroscopic analysis system, for example in enabling comparison with library spectra recorded (e.g. stored, etc.) in databases (or other storage formats) at a time of calibration of the spectroscopic analysis system and/or in enabling use of universal calibration models (independent of light source, electronics, and other hardware components of the system) (paragraph 0055 of Feitisch et al.).
Regarding claim 26, Feitisch et al. teaches the self-mixing interference sensing system of claim 25, wherein: 
the optical phase locked loop detects a frequency component of the spectrum analysis corresponding to the portion of the emitted light (paragraph 0059 explains how the detections of the optical phase locked loop circuit is used to change the frequency space resolution of the wavelength in the analysis of the spectral response, which is a detection and analysis of the frequency component of the spectrum analysis) that is paragraphs 0067-0068 and 0070 describe the use with reflections in an optical waveguide); and 
the processing electronics adjusts the light source based on the frequency component of the spectrum analysis (paragraphs 0054 and 0056 explain how variance with linear wavelength modulation is done by the system to correct linear wavelength/frequency response changes, for example by directly quantifying and correcting the spectral response difference).
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art, taken alone or in combination, teaches the specifics of the optical phase locked loop used in the self-mixing interference sensing system as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/PARUL H GUPTA/Examiner, Art Unit 2627